DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
1. The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
3. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a motor control section” in claims 1, 4, and 7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpreted under35 U.S.C. 112(f)orpre-AIA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function);or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under35 U.S.C.112(f)or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by INOUE MASAHIRO JP2007181271A.

Regarding claim 4, INOUE MASAHIRO discloses
A power source system comprising: a power source (Item 16) mounted in a vehicle; a drive motor (Item 10); 
a unit (Item 66) configured to sense a sloped road; and a motor control section (Item 42) configured to control at least torque of the drive motor, wherein when the vehicle is travelling on a downhill road and a high output demand (Increasing the set value T2) is made to the drive motor, the motor control section limits the torque of the drive motor to be lower than a maximum torque output by the drive motor and continuously implements the torque limitation.

    PNG
    media_image1.png
    168
    975
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    466
    1483
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    380
    1473
    media_image3.png
    Greyscale


Regarding claim 5, INOUE MASAHIRO discloses
, wherein the motor control section limits a gradient of an output of the drive motor over an interval during which the torque is limited.

    PNG
    media_image1.png
    168
    975
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKAWA JP2003197228A.


Regarding claim 1, ISHIKAWA discloses
A power source system (See Fig. 2) comprising: a power source (Item 1) mounted in a vehicle (Item A1) (See para 0013); 
a drive motor (Item 9); 
a thermometer (A temperature sensor) configured to measure a temperature of the power source; and 
a motor control section (Item 12) configured to control at least torque of the drive motor, wherein when the temperature of the power source is less than or equal to a prescribed temperature (low temperature) and a demand for high output (Torque) is made to the drive motor, the motor control section limits the torque of the drive motor to be lower than a maximum torque output by the drive motor and continuously implements the torque limitation.

    PNG
    media_image4.png
    794
    1485
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    805
    1500
    media_image5.png
    Greyscale

ISHIKAWA discloses a temperature sensor but not a thermometer. However, it is notoriously well-known within the art to use a thermometer as a temperature detector to measure the temperature.

Regarding claim 3, ISHIKAWA discloses, wherein at least the demand for high output made to the drive motor is sensed based on a throttle opening degree (The acceleration) of the vehicle.

    PNG
    media_image6.png
    115
    1472
    media_image6.png
    Greyscale


Claims 2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIKAWA JP2003197228A in a view of INOUE MASAHIRO JP2007181271A.

Regarding claim 2, ISHIKAWA does not teach but INOUE teaches wherein the motor control section (Item 42) limits a gradient of an output of the drive motor over an interval during which the torque is limited.

    PNG
    media_image7.png
    262
    1522
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to limit a gradient over an interval during which the torque is limited as taught by INOUE in ISHIKAWA’s teachings to suppress the overheating of the inverter. 

Regarding claim 7, ISHIKAWA discloses 
A power source system comprising: a power source mounted in a vehicle; 
a drive motor; 
a thermometer configured to measure a temperature of the power source; 
and 
a motor control section configured to control at least torque of the drive motor, wherein when the temperature of the power source is less than or equal to a prescribed temperature, and a demand for high output is made to the drive motor, the motor control section limits the torque of the drive motor to be lower than a maximum torque output by the drive motor and continuously implements the torque limitation. (See claim 1 rejection for detail)

ISHIKAWA does not teach but INOUE MASAHIRO discloses
a unit (Item 66) configured to sense a sloped road;
the vehicle is travelling on a downhill road.

    PNG
    media_image1.png
    168
    975
    media_image1.png
    Greyscale


    PNG
    media_image8.png
    306
    975
    media_image8.png
    Greyscale


    PNG
    media_image3.png
    380
    1473
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a unit to sense a sloped road while the vehicle is travelling a downhill road as mentioned by INOUE MASAHIRO in ISHIKAWA’s teachings to prevent the overheat of a power converter by limiting the torque of the motor as mentioned in INOUE MASAHIRO’s abstract section.
Regarding claim 8, a combination of ISHIKAWA and INOUE MASAHIRO discloses, wherein the motor control section limits a gradient of an output of the drive motor over an interval during which the torque is limited. (See claim 2 rejection for detail)

Regarding claim 9, ISHIKAWA discloses wherein at least the demand for high output made to the drive motor is sensed based on a throttle opening degree (The acceleration) of the vehicle.

    PNG
    media_image9.png
    76
    975
    media_image9.png
    Greyscale



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over INOUE MASAHIRO JP2007181271A in a view of ISHIKAWA JP2003197228A.

Regarding claim 6, INOUE MASAHIRO does not disclose but ISHIKAWA discloses
, wherein at least the demand for high output made to the drive motor (Item 9) is sensed based on a throttle opening degree (The acceleration) of the vehicle (See para 0013).

    PNG
    media_image9.png
    76
    975
    media_image9.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a throttle opening degree of the vehicle to denote the acceleration as taught by ISHIKAWA in INOUE MASAHIRO’s teachings to suppress decline in power generation efficiency of an energy storage device as mentioned in INOUE MASAHIRO’s abstract section.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SEO et al. (US Pub. No. 2018/0126974 A1) disclose matching the motor current to the motor demand torque based on the motor temperature as disclosed in Fig. 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846